Citation Nr: 1643447	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-11 574	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois VA Regional Office which confirmed and continued ratings previously assigned for the right and left knee disabilities.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In February 2012, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not shown to at any time under consideration have been manifested by subluxation or lateral instability of the knee, flexion limited to 15 degrees, extension limited at 20 degrees, or flexion limited to 30 degrees and extension limited at 10 degrees or flexion limited at 45 degrees and extension limited at 15 degrees; additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination are not shown.

2.  The Veteran's left knee disability is not shown to at any time have been manifested by subluxation or lateral instability of the knee, flexion limited to 30 degrees, extension limited at 15 degrees, or flexion limited to 45 degrees and extension limited to 10 degrees; additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for residuals of a right knee injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2015).

2.  A rating in excess of 10 percent for residuals of a left knee injury is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters issued in October 2007 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  During the September 2011 Travel Board hearing the undersigned advised the appellant of what is still needed to substantiate the claims (evidence of increased severity of the disabilities at issue); the Veteran's testimony reflects that he is aware of what is needed to substantiate his claims.

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for VA examinations in December 2007, February 2011, and February 2016, which the Board finds to be adequate because they included both a review of the Veteran's history and physical examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups).  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Knee disabilities are rated under Codes 5256 to 5263.  Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  

Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or lesser limitation).

Knee disability may also be rated under Code 5257 based on recurrent subluxation or lateral instability.  Under Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Codes for the specific joints involved.  When the limitation of motion of the specific joints involved is noncompensable under the appropriate Codes, a 10 percent rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5259, 5262, 5263) is inappropriate in this case as the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

At the outset, it is noteworthy that a June 2004 rating decision had increased the rating for the Veteran's right knee disability to 20 percent and continued a 10 percent rating for the left knee disability.  Although the narrative indicates (and the report of the examination on which that determination is predicated reflects) that there was instability of the right knee and none of the left, inexplicably both ratings were coded as "5257-5003" suggesting a rating for instability/subluxation based on analogy to ratings for degenerative arthritis (which is based on limitation of motion).  In addition, it is noteworthy that traumatic and surgical scars of both knees are service-connected and separately rated, and that those ratings are not currently on appeal. 

The instant claim for increased ratings was received in August 2007.  The relevant period is therefore from August 2006.  The medical evidence of record is silent regarding the status of the knees for the period from August 2006 to December 2007.  On December 2007 VA examination, the Veteran reported daily pain in both knees and periodic locking of the left knee.  He reported taking 3 to 4 Advil per day with no side effects.  He denied flare-ups, reporting that the symptoms were fairly constant.  He reported the use of arch supports in his shoes to alleviate mechanical knee stresses.  He had not undergone any operative procedures to either knee since a left knee cartilage debridement in the 1970s.  He denied any episodes of dislocation or recurrent subluxation.  He reported that he was able to perform all activities of daily living.  He owned a small general construction business and did some of the carpentry work, but he could not work on ladders or work in a fixed position for more than few minutes at a time.

On physical examination, right knee range of motion was from 0 to 130 degrees, with pain from 100 to 130 degrees and no pain on extension; there were no additional limitations noted after repetitive use testing.  The McMurray's test was negative.  Left knee range of motion was from 0 to 100 degrees, with pain from 60 to 100 degrees and no pain on extension; there were no additional limitations noted after repetitive use testing.  The McMurray's test was negative.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement for either knee.  There was no additional limitation of joint function caused by pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran's gait and posture were within normal limits, there was no unusual shoe wear, and there were no callosities on the feet.  After sitting for 30 to 40 minutes, he had to change position to relieve bilateral knee pain.  There was no ankylosis of the knees.  Both knees were stable with McMurray's and varus/valgus testing negative.  X-rays showed mild degenerative changes of the knees bilaterally, grossly stable on the left and minimally increased on the right.  The diagnosis was DJD of both knees.

The February 2008 rating decision found that there was some (but not sustained) improvement of the right knee disability, and that subjective reports of increased impairment of both knees were not objectively confirmed, and continued the previously assigned rating for each knee.  

On December 2008 VA treatment, the Veteran reported that he had fallen at work and hit his right knee; the knee hurt but was getting better.  There was no swelling or tenderness of the knee, and range of motion and gait were normal.  On July 2009 VA treatment, he reported that his left knee gave out and caused him to fall.

On February 2011 VA examination, the Veteran reported that he took 2 to 3 acetaminophen pills per day for pain in both knee joints and mild tenderness below the knee caps.  He reported locking up of the right knee.  He denied flare-ups of joint disease.  He reported using orthotic inserts in his shoes for his knee disabilities.

On physical examination, there was no swelling, effusion, tenderness, laxity, or ankylosis of either knee.  Bilateral knee crepitus was noted with full flexion, right knee greater than left.  There was no evidence of inflammatory arthritis.  Right knee range of motion was 0 to 110 degrees active and 0 to 120 degrees passive with pain from 110 to 120 degrees.  Extension was to 0 degrees with crepitus and popping in the last 5 degrees.  After repetitive motion, additional limitations due to pain included range of motion from 0 to 108 degrees active and 0 to 118 degrees passive due to pain.  Left knee range of motion was from 0 to 120 degrees active and 0 to 125 degrees passive.  Extension was to 0 degrees.  After repetitive motion, additional limitations due to pain included range of motion from 0 to 115 degrees active and 0 to 123 degrees passive.  No locking was found in either knee.  Range of motion interfered with high quality laxity testing but all testing (Lachman, McMurray, and pivot shift) was negative for both knees.  X-rays showed narrowing of both medial joint spaces.  The diagnosis was mild osteoarthritis of both knees.  Effects on occupational activities included decreased mobility, lack of stamina, and pain.  Effects on usual daily activities included limited mobility and stamina in activities requiring high impact (running), standing, and walking; the Veteran was unable to crouch or get up from a crouch position without assistance or use of additional device.

At the September 2011 Travel Board hearing, the Veteran testified that his knees had worsened over the previous couple of years, and he had experienced instability of the knees with frequent falls.  He testified that he could walk on the right leg "just fine" but had to keep it moving.  He testified that he always had pain in the knee and it locked up with increasing frequency, causing him to fall.  He testified that he could walk up and down stairs, but he could not sit still or walk for very long.  He testified that he could not flex the right leg without pain, and even the slightest motion hurt.  

On March 2013 VA treatment, the Veteran sought treatment for right knee pain.  He reported occasional pain in the knee, mostly related to activity.  He reported no locking events but had a feeling that the knee was giving out and that it occasionally clicked.  He had used a brace in the past, which helped.  Range of motion of the right knee was from 0 to 125 degrees and nontender.  There was some mild tenderness to palpation of the medial joint line.  The knee was stable to varus and valgus stresses as well as anterior and posterior drawer testing.  McMurray's test was negative.

On November 2013 and July 2014 VA treatment, the Veteran reported walking with a cane to alleviate chronic right knee pain.

On February 2016 VA examination (pursuant to the Board's February 2012 remand), the diagnosis was degenerative arthritis of both knees.  The Veteran reported sharp pain above the right knee cap when going up stairs.  He reported the right leg was weaker than the left.  He reported that he had good range of motion but chronic pain in the right knee, especially on stairs.  He reported regular use of a right knee brace and constant use of a cane.  The left knee pain was 4/10 in severity and located on both sides of the joint and in the joint, and the right knee pain was 8/10 in severity and located on the sides and across the top of the knee cap. He reported being unable to sit or ride in a car for more than one hour, stand for more than 15 minutes, or walk for more than one-half hour due to knee pain.  He reported giving way of the right knee with falls about once a week, sometimes 3 to 4 times in a day, but he did not seek treatment.  He denied any locking up.  He reported daily swelling of the right knee.  He reported having flare-ups of the knees if he had several days of activities such as family get-togethers; flare-ups lasted 2 to 3 days.

On physical examination, right knee range of motion was from 0 to 110 degrees.  Left knee range of motion was from 0 to 140 degrees (normal).  For both knees, pain was noted on range of motion but did not result in or cause functional loss.  There was no evidence of pain with weight bearing for either knee.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue for either knee.  There was objective evidence of crepitus for both knees.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion; pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time for either knee.  The examiner stated that it would be mere speculation to determine degrees of additional range of motion loss due to pain, weakness, fatigability or incoordination due to pain on use or during flare-ups as he did not have a flare-up at the time of examination.  Muscle strength testing was 5/5 in both knees, and there was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability for either knee.  Joint stability testing (Lachman's, posterior drawer, and varus/valgus) was normal for both knees.  The Veteran reported recurrent effusion of the right knee.  There was no history of a meniscus condition, recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  The examiner opined that the Veteran would have difficulty in job positions that required prolonged sitting, prolonged standing, prolonged walking, walking on uneven terrain or concrete, frequent need to take stairs, kneeling, or lifting more than 10 to 15 pounds.  The examiner opined that it was not possible to determine whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability either during flare-ups or when the joint is used repeatedly over a period of time, because there was no method to allow a legitimate observation of the needed action. 

Right knee 

The Veteran's right knee disability is now rated under Codes 5257-5003 (for instability by analogy to degenerative arthritis).  While he has reported chronic pain and stiffness of the right knee, at no time under consideration is there evidence of limitation of flexion of the right knee to 15 degrees, so as to warrant a 30 percent rating based on limitation of flexion.  Likewise, at no time is there evidence of limitation of extension to 20 degrees, so as to warrant a 30 percent rating based on limitation of extension.  In addition, at no time under consideration is it shown that flexion was limited to 30 degrees and extension was limited to 10 degrees or that flexion was limited to 45 degrees and extension was limited to 15 degrees, so as to warrant a 30 percent rating based on a combination of ratings for limitations of flexion and of extension.  This is so even with factors of pain and use (repetitive motion) considered.  The Veteran has reported constant pain, crepitus, swelling, tenderness to palpation, and locking of the right knee joint.  However, his gait was assessed as normal.  While the 2011 and 2016 examiners noted some functional loss with respect to the knees; there was minimal additional limitation of motion following repetitive testing; swelling, locking, crepitus were not objectively noted.  The 20 percent rating now assigned for the right knee takes into account the limitations of right knee motion.  The criteria for a higher rating based on limitation of knee motion are not met.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a higher rating for the right knee under Diagnostic Codes 5260 and/or 5261.

The Board has also considered whether a separate rating is warranted for right knee instability.  The preponderance of the evidence is against such separate rating.  Despite the Veteran's reports of giving way, on every examination muscle strength testing was normal, Lachman and posterior drawer tests were normal, and valgus/varus pressure test was normal.  Objectively, all testing for ligamentous laxity of the right knee has been negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's self-serving, but unconfirmed objectively, reports of such impairment.  

The record does not show any distinct period of time when the symptoms of the Veteran's right knee disability exceeded the symptoms and impairment encompassed by the criteria for the 20 percent rating assigned; therefore a "staged" increased rating is not warranted for the right knee disability.  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Residuals of a left knee injury

While the Veteran has reported chronic left knee pain and stiffness, at no time during the appeal is there objective evidence of limitation of flexion of the left knee to 30 degrees, so as to warrant a 20 percent rating based on limitation of motion.  Likewise, at no time is there evidence of limitation of right knee extension at 15 degrees, so as to warrant a 20 percent rating based on extension limitation.  Furthermore, at no time is it shown that left knee flexion was limited to 45 degrees and left knee extension was limited at 10 degrees so as to warrant a 20 percent rating based on a combination of separate ratings for flexion and extension, even with factors such as pain and use (repetitive motion) considered.  The current 10 percent rating now assigned accounts for all left knee motion limitations shown during the period under consideration.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a higher rating for the left knee under Codes 5260 and/or 5261.

The Board has considered whether a separate rating is warranted under Code 5257 for left knee instability (subluxation is not shown or alleged).  The preponderance of the evidence is against such separate rating.  On every examination, muscle strength testing was normal, Lachman and posterior drawer tests were normal, and valgus/varus pressure test was normal.  Objectively, all testing for ligamentous laxity of the left knee has been negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's self-serving, but not objectively confirmed, reports of left knee instability.  
The record does not show any distinct period of time when symptoms and related impairment of the Veteran's left knee disability exceeded what is encompassed by the schedular criteria for the 10 percent rating assigned; therefore a "staged" increased rating is not warranted for the left knee disability.  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

The Board has considered whether either claim warrants referral to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected right and left knee disabilities fall squarely within the criteria for the 20 percent and 10 percent schedular ratings assigned, respectively.  The record does not reflect (or suggest) any symptoms/impairment of either knee disability not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, a May 2016 rating decision granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities, effective May 2, 2010.  


ORDER

A rating in excess of 20 percent for residuals of a right knee injury is denied.

A rating in excess of 10 percent for residuals of a left knee injury is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


